  Exhibit 10.2

AMENDMENT TO
PROMISSORY NOTE DATED
APRIL 3, 2018
 
 
This is an amendment to the $2,000,000 principal amount promissory note dated
April 3, 2018 (the “Amendment”), by and among Brekford Traffic Safety, Inc., a
Delaware corporation, and Novume Solutions, Inc., a Delaware corporation
(collectively “Borrower”), and Cedarview Opportunities Master Fund, LP, a
Delaware limited partnership (“Lender”)(the “Promissory Note”).
 
All capitalized terms contained herein which are not otherwise defined shall
have the meanings set forth in the Promissory Note.
 
Section 1. Amendment to Promissory Note. Section 1.1 of the Promissory Note is
hereby amended to the extent of extending the Maturity Date of the Promissory
Note to May 1, 2020, and, further, that if Borrower prepays the principal amount
on or before May 1, 2019, Borrower shall pay to Lender all remaining interest as
would be payable through May 1, 2019. If Borrower prepays the principal amount
after May 1, 2019 and prior to May 1, 2020, Borrower shall pay to Lender all
remaining interest as would be payable through May 1, 2020.
 
Section 2. In consideration for the agreement of the Lender to extend the
Maturity Date, the Borrowers hereby agree to pay the Lender $62,500 within three
business days of execution of the Amendment.
 
Section 3. Except as specifically amended hereby, the Promissory Note and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
 
Section 4. This Amendment shall be governed by all of the provisions contained
in Section 10 of the Promissory Note.
 
*********************
 
(Signature Pages Follow)
 
 
 
1

 
 
IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment to be
duly executed by a duly authorized officer as of October 23, 2018.
 
 
 
BREKFORD TRAFFIC SAFETY, INC.
 
 
 
 
 
By: /s/ Robert A. Berman

 
 
Name: Robert A. Berman

 
 
Title: Authorized Signatory

 
 
 
 
 
NOVUME SOLUTIONS, INC.

 
 
 
 
 
By: /s/ Robert A. Berman

 
 
Name: Robert A. Berman 

 
 
Title: CEO 

 
 
 
 
 
CEDARVIEW OPPORTUNITIES MASTER FUND L.P.

 
 
 
 
 
By: /s/ Burton Weinstein

 
 
Name: Burton Weinstein

 
 
Title: Managing Partner  
 

 
 
